Title: To Thomas Jefferson from Ralph Izard, 27 April 1784
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
The Elms South Carolina 27th. April 1784.

I am much flattered by a very friendly Letter which I received a few days ago from you. Nothing can be more pleasing than  expressions of regard from those we esteem, and love. You are so good as to promise me a Letter now, and then; be assured that I shall at all times be happy to hear from you. We have had repeated accounts of the disagreeable situation of Congress at Annapolis. That the States should be so inattentive to their interest is much to be lamented; and this is a matter I never think of but with a mixture of indignation, and sorrow. How can the negligence of Maryland be accounted for? Is she ignorant of the advantages to be derived from the residence of Congress? Or does she suppose, as the Citizens of Philadelphia foolishly, and presumptuously did that it is impossible for them to go anywhere else? At the commencement of the war I was well aware that at the end of it we should have difficulties to contend with. The inattention and even disrespect shewn to the federal Government by almost every State in the Union, will be productive of the most serious, and I fear fatal consequences, and was not one among the number of which I was at that time apprehensive. You will have heard that our Legislature have passed the 5 pr. Cent Law. Considerable opposition was given to it by some of the ablest, and most respectable Men in this Country. It was however carried by a majority of three to one; and I hope the conduct of the other States will make it unnecessary to repeal it, till our public debt is paid. Our Legislature have likewise shewn themselves remarkably moderate towards the Refugees. The confiscation, and amercement Laws are in a great measure done away. In this also I hope the other States will follow our example.
Would to God I could say that tranquillity was perfectly restored to this State. Dissentions, and Factions still exist; and like the Hydra, when one head destroyed, another arises. The British have deprived us of a great deal of our property. The inconveniences arising from their conflagrations, and robberies will however in a little time be forgotten. The animosity, and hatred planted by them in the breasts of our Citizens against each other, is the most serious injury they have done us. Some joined the Enemy from inclination. Others, in the most difficult times from compulsion, and believing the cause desperate, and almost totally lost. Nine, out of Ten of those who received British protection, I suppose to be of the latter description, and had in the beginning shewn themselves both in Council, and in the Field, friendly to our Cause. These can not, except in a few instances, forgive those who refused to bend to the Power at that time existing in the State, and chose to commit their lives, and property to the issue of the contest. I entirely concur with  you in opinion respecting the cession of the back lands, and spoke of it several times during the course of last Winter. The expedient you mention to settle the difference with our younger Sister, I think a good one; but I fear she will not have wisdom enough to adopt it. I am settled upon an agreeable spot, about 18 Miles from Charles Town. A Plantation long neglected, but pleasantly situated, and capable of great improvement. This I am attempting; and my inclination would lead me never to enter again into public Life. I have sown Ten Acres of Lucerne in Drills, at the distance of 40 Inches from each other. This was done about the 10th. March, and it is come up very well. I have lately had a very troublesome piece of work. A quantity of grass, and weeds got so intimately connected, and combined with the Plants, that the Hoe was of little, or no service, and I was obliged to have the whole handpicked, which employed 20 working hands six days. The ground had lain fallow three, or four Years; and I was so backward in other parts of my Farm, that I ploughed, and harrowed it only once, which I believe is the reason of my having so much trouble with it. If it would not be deemed too selfish, and too injurious to our friends in Virginia, I could express a wish, which I sincerely feel, that you were settled within a Mile, or Two of me, that I might have recourse to you for advice on this, and on other occasions. When you write to Mr. Madison, be pleased to offer him my Compliments, and assure him of my sincere regard. Pray remember me affectionately to all my friends in Congress, and particularly to Mr. Hawkins. He often spoke to me of Mr. Hawks an Architect at Newbern, who was desirous of settling in South Carolina. I think he would find encouragement here. I have several things to do in his way; and if he were here, I would put them under his direction. Will you be so good as to request Mr. Hawkins to inform me whether it is Mr. Hawks’s intention to come to Charles Town in the course of this summer. I wish him to be here, but can not undertake to invite him, lest he should not succeed, of which I think there is no great danger. If it is not his intention to come here this Year, I must employ somebody else. My Wife, and Daughters present their Compliments to you, and Miss Patsey, and I am with great regard Dr. Sr. Your most obt. Servant,

Ra. Izard

Is there a possibility of having three, or four Hundred young, Grafted Crab Apple Trees sent me here from Virginia?
Pray forward the enclosed Letter to Mrs. Richd. Lloyd, with Mrs. Izard’s and my Compliments to her and Mr. Lloyd.

 